

























REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
LEX-GEN WOODLANDS, L.P.
AND
Nurix Therapeutics, Inc.
CONCERNING PROPERTY COMMONLY
KNOWN AS 8800 TECHNOLOGY FOREST PLACE
IN THE WOODLANDS, TEXAS








--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE
ARTICLE 1 Definitions
1
Section 1.1    Definitions
1
ARTICLE 2 Agreement; Purchase Price
5
Section 2.1    Agreement to Sell and Purchase
5
Section 2.2    Purchase Price
6
Section 2.3    Leaseback to Seller
6
ARTICLE 3 Deposit
6
Section 3.1    Deposit
6
ARTICLE 4 Survey and Title Commitment
6
Section 4.1    Title and Survey
6
ARTICLE 5 Inspection, Audit and Financing
8
Section 5.1    Study Period
8
Section 5.2    Right to Terminate
8
Section 5.3    Confidentiality
9
Section 5.4    Reporting
10
Section 5.5    Assumption of Contracts
10
Section 5.6    Property Information
10
ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation
11
Section 6.1    Conditions Precedent Favoring Purchaser
11
Section 6.2    Conditions Precedent Favoring Seller
11
Section 6.3    Risk of Loss
12
Section 6.4    Condemnation
12
Section 6.5    As-Is
13
ARTICLE 7 Representation, Warranties and Covenants
15
Section 7.1    Purchaser’s Representations and Warranties
15
Section 7.2    Seller’s Representations and Warranties
16
Section 7.3    Seller’s Knowledge
18
Section 7.4    Notice of Breach
18
ARTICLE 8 Closing
18
Section 8.1    Closing Date
18
Section 8.2    Seller’s Deliveries
19
Section 8.3    Purchaser’s Deliveries
19
Section 8.4    Costs and Prorations
20
Section 8.5    Possession
21
ARTICLE 9 Real Estate Commission
21
Section 9.1    Commissions
21
ARTICLE 10 Termination and Default
22

1

--------------------------------------------------------------------------------



Section 10.1    Termination without Default
22
Section 10.2    Purchaser’s Default
22
Section 10.3    Seller’s Default
22
ARTICLE 11 Miscellaneous
24
Section 11.1    Entire Agreement
24
Section 11.2    Binding On Successors and Assigns
24
Section 11.3    Assignment by Purchaser
24
Section 11.4    Waiver
25
Section 11.5    Governing Law
25
Section 11.6    Counterparts
25
Section 11.7    Notices
25
Section 11.8    Attorneys’ Fees
26
Section 11.9    IRS Real Estate Sales Reporting
26
Section 11.10    Time Periods
26
Section 11.11    Modification of Agreement
26
Section 11.12    Further Instruments
26
Section 11.13    Descriptive Headings; Word Meaning
27
Section 11.14    Time of the Essence
27
Section 11.15    Section 1031 Exchange
27
Section 11.16    Construction of Agreement
27
Section 11.17    Limitations on Liability
27
Section 11.18    Severability
28
Section 11.19    No Recording
28
Section 11.20    No Implied Agreement
28
Section 11.21    Electronically Transmitted Signatures
28
Section 11.22    Press Releases
29







2


--------------------------------------------------------------------------------



Exhibits
Exhibit A    -    Description of the Land
Exhibit B    -    Property Information
Exhibit C    -    Form of Deed
Exhibit D    -    Form of Bill of Sale and General Assignment
Exhibit E    -    Form of Assignment and Assumption Agreement
Exhibit F    -    Form of Lease
Exhibit G    -    Representation Certificate
Exhibit H    -    Leases




3


--------------------------------------------------------------------------------



REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into
as of the Effective Date (defined below) by and between LEX-GEN WOODLANDS, L.P.,
a Delaware limited partnership (“Seller”) and Nurix Therapeutics, Inc., a
Delaware corporation (“Purchaser”).
In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions


Section 1.1Definitions. For purposes of this Agreement, capitalized terms not
otherwise defined herein have the meanings set forth below:
“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(f).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit E.
“Bill of Sale” shall mean a Special Warranty Bill of Sale and General Assignment
substantially in the form attached hereto as Exhibit D.
“Building One” shall mean that certain single story building located on the Real
Property consisting of approximately 36,750 square feet.
“Building Two” shall mean that certain single story building located on the Real
Property consisting of approximately 29,600 square feet.
“Building Four” shall mean that certain three-story building located on the Real
Property consisting of approximately 128,400 square feet.
“Building Five” shall mean that certain two-story building located on the Real
Property consisting of approximately 60,000 square feet.
“Building Six” shall mean that certain building located on the Real Property
consisting of approximately 6,200 square feet.
“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Houston, Texas or the city
in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business, or
(iii) a day on which governmental functions in the Houston, Texas or the city in
which the Real Property is located are interrupted because of extraordinary
events such as hurricanes, power outages or acts of terrorism.
1

--------------------------------------------------------------------------------



“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Statement” shall have the meaning set forth in Section 8.4(f).
“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.
“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, surveys, title reports and
commitments, legal documents, financial information, computer output and other
materials and information relating to Property and all analyses, compilations,
forecasts, projections and other documents prepared based upon such materials
and information, any and all proposals made in connection with a potential sale
of the Property (including any proposals involving a price for the Property),
whether the same are in electronic, pictorial, written or other form. The term
Confidential Information shall expressly exclude any information that: (i) is or
becomes published or becomes available to the public other than as a result of a
disclosure by Purchaser in violation of this Agreement, (ii) is independently
developed by Purchaser or its representatives, or (iii) becomes available to
Purchaser on a non-confidential basis from a third party source if such source
was not subject to any prohibition against transmitting the information to
Purchaser.
“Continuing Contract Notice” shall have the meaning set forth in Section 5.5.
“Contracts” shall mean all service, maintenance, operating, management and
leasing contracts affecting the Land or Improvements.
“Conveyance Documents” means collectively, the Assignment and Assumption
Agreement, Bill of Sale, and Deed.
“Deed” shall mean a Special Warranty Deed substantially in the form attached
hereto as Exhibit C.
“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is expressly disclosed
by this Agreement, the Documents, or any written studies, tests, reports, or
analyses prepared by, for, or otherwise obtained by Purchaser or on behalf of
Purchaser in connection with the Property; and (b) Purchaser shall be “deemed to
know” that a representation or warranty of Seller is untrue, inaccurate or
incorrect to the extent that this Agreement, the Documents, or any studies,
tests, reports or analyses prepared by or for or otherwise obtained by or on
behalf of Purchaser in connection with the Property contains information which
is directly contrary to such representation or warranty.
“Deposit” shall have the meaning set forth in Section 3.1(a).
“Designated Seller Representative” shall mean Jim Tessmer, Vice President of
Finance and Accounting.
2

--------------------------------------------------------------------------------



“Documents” shall mean all documents, studies and reports applicable to the
Property or any portion thereof and made available to Purchaser or its agents
prior to Closing, including the Title Commitment, the Title Documents, the
Survey, and environmental, engineering and soils reports.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Effective Date” means the date on which this Agreement, signed by both Seller
and Purchaser, is received by the Escrow Agent, as indicated in the Receipt by
the Escrow Agent below.
“Escrow Agent” shall mean the Title Company.
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; and (vii) radon
gas.
“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land, including but not limited to Building One, Building
Two, Building Four, Building Five, and Building Six.
“Intangible Property” shall mean all intangible assets relating to the Land,
Improvements or Personal Property, including, without limitation, (a) warranties
and guaranties relating to the Land, Improvements or Personal Property, (b) all
licenses, permits, applications, authorizations, certificates of occupancy,
governmental approvals, entitlements, and approvals relating to the Land,
Improvements or Personal Property, (c) all contract rights to the extent such
contracts are assigned to Purchaser pursuant to the terms of this Agreement, and
(d) all plans and specifications relating to the Land, Improvements or Personal
Property.
“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any strips, gores,
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such land and all right, title and
interest (if any) of Seller in all mineral rights appurtenant to such land.
“Lease” shall mean that certain Lease Agreement between Seller and Purchaser in
the form of Exhibit F attached hereto.
“Mandatory Cure Items” means, collectively, (i) any Seller Mortgage, (ii)
mechanic’s liens, monetary judgments, or similar monetary encumbrances which are
not arising due to the action of Purchaser, its agents, or their respective
employees, contractors, or agents, and (iii) those matters listed on Schedule C
of the Title Commitment which are applicable to Seller.
“Material Casualty” shall have the meaning set forth in Section 6.3.
3

--------------------------------------------------------------------------------



“Material Taking” shall have the meaning set forth in Section 6.4.
“Owner’s Title Insurance Policy” shall have the meaning set forth in
Section 4.1(a).
“Permitted Exceptions” shall mean only: (a) applicable zoning, subdivision,
building and other land use laws and regulations; (b) all matters, whether or
not of record, that arise out of the actions of Purchaser or its agents,
representatives or contractors; (c) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(d) all matters that the Title Company is willing to insure over without
additional premium or indemnity from Purchaser and that, in the exercise of
Purchaser’s reasonable business judgment, do not have a material adverse impact
on the ownership, operation or value of the applicable Property; and (e) all
matters shown on or referenced in the Title Commitment (other than Mandatory
Cure Items) or the Survey, all matters of record as of the date of this
Agreement, such state of facts as would be disclosed by a physical inspection of
the Real Property or an ALTA “as-built” survey of the Real Property as of the
Title Objection Date, and all other matters affecting title to the Real Property
as to which Purchaser has actual knowledge as of the Title Objection Date.
Notwithstanding the foregoing, under no circumstance shall any of the following
be deemed Permitted Exceptions: (i) those matters as to which, in accordance
with Section 4.1 Purchaser makes a written objection on or before the Title
Objection Date and which Seller elects to cure, or (ii) Mandatory Cure Items.
“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
“Personal Property” shall mean all equipment, machinery, signs and other
tangible personal property of any kind, if any, owned by Seller and installed,
located or situated on and used in connection with the ownership and operation
of the Improvements (as opposed to the use and occupancy of the Improvements by
Seller and/or Seller’s affiliates) as identified on an inventory thereof
prepared by Seller during, and delivered to Purchaser not less than fifteen (15)
days prior to the expiration of, the Study Period.
“Post Closing Claim Cap” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00).
“Property” shall mean, collectively, the Real Property, the Personal Property,
and the Intangible Property.
“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.
“Purchaser Broker” shall have the meaning set forth in Section 9.1.
“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.
“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations under
Sections 5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement
“Real Property” shall mean, collectively, the Land and the Improvements.
4

--------------------------------------------------------------------------------



“Seller Broker” shall have the meaning set forth in Section 9.1.
“Seller Mortgage” shall mean any mortgage or deed of trust granted or assumed by
Seller and encumbering the Property or any portion thereof.
“Seller Parties” shall mean Seller and its shareholders, agents, officers,
directors, trustees, advisors, managers, members, partners, representatives,
employees, counsel, and any direct or indirect owner of any beneficial interest
in Seller.
“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2.
“Seller’s Surviving Obligations” shall mean Seller’s obligations under
Sections 9.1, 11.8 and 11.18 of this Agreement.
“Seller’s Title Election Period” shall have the meaning set forth in
Section 4.1.
“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m., Houston, Texas, time, on November 20, 2020.
“Title Company” shall mean Chicago Title Insurance Company – Commercial, having
an office address at 609 Main Street, Suite 2350, Houston, Texas 77002,
Attention Ria S. van Dright.
“Title Documents” shall mean all documents referred to in the Title Commitment.
“Title Objection Date” shall mean the date that is the earlier to occur of: (i)
fifteen (15) days after receipt by Purchaser of the Title Commitment and Title
Documents, or (ii) ten (10) days prior to the end of the Study Period.
“Title Objection Notice” shall have the meaning set forth in Section 4.1.
“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.
ARTICLE 2
Agreement; Purchase Price


Section 2.1Agreement to Sell and Purchase. Subject to the terms and provisions
hereof, Seller agrees to sell the Property to Purchaser, and Purchaser agrees to
purchase the Property from Seller.
Section 2.2Purchase Price. The Purchase Price for the Property shall be Eleven
Million Nine Hundred Thousand and No/100 Dollars ($11,900,000.00). Subject to
the adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds.


5

--------------------------------------------------------------------------------



Section 2.3Leaseback to Seller. At Closing, Purchaser shall lease all of the
third (3rd) floor, consisting of approximately 38,000 rentable square feet in
Building Four back to Seller pursuant to a Lease in substantially the form of
the Lease attached hereto as Exhibit F.


ARTICLE 3
Deposit
Section 3.1Deposit.
(a)No later than the third (3rd) day following the Effective Date, Purchaser
shall deposit Two Hundred Thousand and No/100 Dollars ($200,000.00) (together
with all interest and earnings thereon, the “Deposit”) with Escrow Agent. The
Deposit shall be applied to the Purchase Price if the Closing occurs. One
Hundred Thousand and No/100 Dollars ($100,000.00) of the Deposit (the
“Non-Refundable Amount”) shall be immediately non-refundable other than as
otherwise expressly provided in this Agreement. In the event that the Closing
does not occur by the Closing Date, the Deposit shall be disbursed as provided
herein. If Purchaser fails to deliver the Deposit to Escrow Agent within such
three (3) days, Seller may terminate this Agreement by written notice to
Purchaser at any time thereafter prior to Purchaser depositing the Deposit with
Escrow Agent. For the avoidance of doubt, the Deposit (less the Non-Refundable
Amount) shall be fully refundable to Purchaser prior to the expiration of the
Study Period if Purchaser terminates this Agreement pursuant to Section 5.2
hereof.
(b)Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to Escrow Agent for
delivery by the Escrow Agent to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement.


ARTICLE 4
Survey and Title Commitment


Section 4.1Title and Survey.
(a)Seller, at its expense, shall obtain and deliver to Purchaser within five (5)
days after the date on which the Deposit is delivered to the Escrow Agent, a
current, effective commitment for title insurance (the “Title Commitment”)
issued by the Title Company, wherein the Title Company shall commit to issue to
Purchaser a standard Texas form of owner’s title insurance policy (the “Owner’s
Title Insurance Policy”) in the amount of the Purchase Price, naming Purchaser
as the proposed insured, and accompanied by copies of all documents referred to
in the Title Commitment. Seller shall (if not previously delivered) deliver or
make available to Purchaser a copy of the most recent existing survey (if any)
in Seller’s possession relating to the Property (if any, the “Survey”).
Purchaser, at Purchaser’s expense, shall have the right to obtain a current
(dated on or after the Effective Date) on-the-ground survey of the Property
prepared in accordance with the Texas Surveyors Association Standards and
Specifications for a Category IA, Condition II survey (including field notes) or
a current ALTA land title survey of the Property (meeting the Minimum Standard
Survey Requirements applicable to improved property as adopted by ALTA and ASCM)
(as applicable, the “New Survey”) made by a duly licensed surveyor acceptable to
Purchaser. The New Survey shall be sufficient to allow the Title Company to
delete the standard printed survey
6

--------------------------------------------------------------------------------



exception from the Owner’s Title Insurance Policy, except for “shortages in
area.” The New Survey, and any revisions thereto, shall be promptly delivered to
Seller upon Purchaser’s receipt of same. Should Purchaser obtain the New Survey,
the New Survey shall be considered the “Survey” for all purposes under this
Agreement.
(b)Purchaser shall have until the Title Objection Date to give Seller a written
notice (the “Title Objection Notice”) that sets forth any objections that
Purchaser has to title or survey matters affecting the Property (the “Purchaser
Title Objections”). Seller shall have seven (7) days from its receipt of the
Title Objection Notice (“Seller’s Title Election Period”) to give Purchaser
written notice as to whether Seller elects to cure the Purchaser Title
Objections by the Closing Date. If Seller fails to give Purchaser written notice
of such election before the end of Seller’s Title Election Period, Seller shall
be deemed to have elected not to attempt to cure the Purchaser Title Objections.
If Seller elects or is deemed to have elected not to attempt to cure any one or
more of the Purchaser Title Objections, such Purchaser Title Objections shall
constitute Permitted Exceptions and Purchaser shall have until the end of the
Study Period to determine whether to take title to the Property subject to such
matters or to terminate this Agreement in accordance with Section 5.2. If Seller
elects to cure any one or more of the Purchaser Title Objections, Seller shall
have until the Closing Date to complete such cure, failing which Purchaser shall
have the option of either accepting the title as it then is or terminating this
Agreement. If Purchaser elects to terminate this Agreement in accordance with
the immediately preceding sentence, (i) the Deposit (including any
Non-Refundable Amount) shall be delivered to Purchaser, and (ii) except for
Purchaser’s Surviving Obligations and Seller’s Surviving Obligations, Seller and
Purchaser shall have no further obligations or liabilities to each other
hereunder. All Mandatory Cure Items will be satisfied or cured by Seller on or
prior to the Closing Date or, if not so satisfied, shall be satisfied at Closing
out of the proceeds otherwise payable to Seller. If Seller fails to cure or
satisfy any Mandatory Cure Items by the Closing Date, Purchaser shall have the
option of either accepting the title as it then is or terminating this
Agreement. If Purchaser elects to terminate this Agreement in accordance with
the immediately preceding sentence, (1) the Deposit (including any
Non-Refundable Amount, if any) shall be delivered to Purchaser, and (2) except
for Purchaser’s Surviving Obligations and Seller’s Surviving Obligations, Seller
and Purchaser shall have no further obligations or liabilities to each other
hereunder.


(c)Purchaser shall be entitled to request that the Title Company provide such
endorsements (including the deletion of the standard printed survey exception
from the Owner’s Title Insurance Policy, except for “shortages in area”) to the
Owner’s Title Insurance Policy as Purchaser may reasonably require, provided (i)
such endorsements or amendments shall be at no cost to, and shall impose no
additional liability on, Seller (unless Seller agrees to pay such cost or incur
such liability in connection with Seller’s response to Purchaser’s Title
Objections), (ii) Purchaser’s obligations under this Agreement shall not be
conditioned upon its ability to obtain such endorsements and, if Purchaser is
unable to obtain such endorsements, Purchaser shall nevertheless be obligated to
proceed to close the transactions contemplated hereby without reduction of or
set off against the Purchase Price, and (iii) the Closing shall not be delayed
as a result of Purchaser’s request; provided, however, the foregoing shall not
affect Purchaser’s rights to terminate this Agreement during the Study Period
pursuant to Section 5.2 hereof.


7

--------------------------------------------------------------------------------



ARTICLE 5
Inspection, Audit and Financing


Section 5.1Study Period. During the Study Period, Purchaser, personally or
through its authorized agent or representative, shall be entitled upon
reasonable advance notice to Seller to enter upon the Property during normal
business hours and shall have the right to make such investigations, including
appraisals, engineering studies, soil tests, environmental studies and
underwriting analyses, as Purchaser deems necessary or advisable, subject to the
following limitations: (a) such access shall not violate any law or agreement to
which Seller is a party or otherwise expose Seller to a material risk of
liability; (b) Purchaser shall give Seller written notice at least one (1)
Business Day before conducting any inspections, and a representative of Seller
shall have the right to be present when Purchaser or its representatives
conducts its or their investigations on the Property; (c) neither Purchaser nor
its representatives shall interfere with the use, occupancy or enjoyment of the
Property by Seller or its respective employees, contractors, customers or
guests; (d) neither Purchaser nor its agents shall damage the Property or any
portion thereof; (e) unless Seller agrees otherwise, before Purchaser or its
agents enter onto the Property, Purchaser shall deliver to Seller a certificate
of insurance naming Seller as an additional insured, evidencing commercial
general liability insurance (including property damage, bodily injury and death)
issued by an insurance company having a rating of at least “A-VII” by A.M. Best
Company, with limits of at least $1,000,000 per occurrence for bodily or
personal injury or death and $2,000,000 aggregate per location; (f) Purchaser
shall: (i) use reasonable efforts to perform all on-site due diligence reviews
on an expeditious and efficient basis; and (ii) indemnify, hold harmless and
defend the Seller Parties against, and hold the Seller Parties harmless for,
from and against, all loss, liability, claims, costs (including reasonable
attorneys’ fees), liens and damages resulting from or relating to the activities
of Purchaser or its agents under this paragraph (the “Indemnified Losses”) but
excluding claims to the extent arising from Seller’s negligence, willful
misconduct, or the mere discovery of adverse conditions on the Property,
provided, however, the foregoing exclusion from the Indemnified Losses shall not
include any loss, liability, claims, costs, liens or damages caused by or
resulting from the exacerbation of any adverse conditions on the Property by
Purchaser or its agents; and (g) without Seller’s prior written consent, which
Seller may give or withhold in its absolute discretion, Purchaser shall not
conduct any Phase II exams, soil borings or other invasive tests on or around
the Property. The foregoing indemnification obligation shall survive the Closing
or earlier termination of this Agreement. Further, during the Study Period,
Seller agrees to make available to Purchaser, or to its duly authorized agents
or representatives, copies of all applicable books and records relating to the
Property and the operation and maintenance thereof to the extent that such
materials are in Seller’s possession or control. Such items may be examined at
all reasonable times during normal business hours upon prior reasonable notice
to Seller.
Section 5.2Right to Terminate. If, between the date of this Agreement and the
end of the Study Period, Purchaser shall, for any reason in Purchaser’s sole and
absolute discretion, determine, for any reason or no reason, that it does not
wish to purchase the Property, Purchaser shall be entitled to terminate this
Agreement by giving written notice thereof to Seller prior to the expiration of
the Study Period, and thereupon (i) the Deposit (less any Non-Refundable Amount)
shall be delivered to Purchaser, and (ii) except for Purchaser’s Surviving
Obligations and Seller’s Surviving Obligations, Seller and Purchaser shall have
no further obligations or liabilities to each other hereunder. If Purchaser
fails to give such notice prior to the expiration of the Study Period, it shall
conclusively be deemed to have elected to waive its right to terminate this
Agreement under this
8

--------------------------------------------------------------------------------



Section 5.2 and shall be obligated to purchase the Property subject to and in
accordance with the terms hereof.


Section 5.3Confidentiality.
(a)Prior to Closing, Purchaser shall hold all Confidential Information in
confidence and, except as provided below, shall not disclose or permit the
disclosure of the Confidential Information to any Person without Seller’s prior
written consent. Purchaser further agrees that, before the Closing, Purchaser
will use the Confidential Information only for purposes of evaluating the
Property in connection with its purchase thereof in accordance with the terms of
this Agreement. Prior to the Closing, Purchaser shall not disclose the
transaction contemplated hereby or the Confidential Information to any Person,
other than to such of its employees, officers, directors, attorneys,
accountants, clients, consultants, and prospective lenders who (i) have a need
to review the Confidential Information for the purpose of advising Purchaser on
the suitability of the Property for purchase, (ii) have been informed in writing
of the confidential nature of such information and (iii) have agreed to be bound
by the terms of this Agreement. Purchaser shall ensure that all persons to whom
it discloses the Confidential Information shall keep the same confidential in
accordance with the terms of this Agreement. In any event, Purchaser shall be
responsible for any breach of this Agreement by any of its employees, officers,
directors, affiliates, attorneys, accountants, clients or advisors. Within three
(3) days of written request from Seller, Purchaser shall deliver to Seller all
the Confidential Information which is in tangible form, including any copies
Purchaser has made and other embodiments thereof.
(b)Notwithstanding the above terms, to the extent Purchaser is required to
disclose prior to Closing the Confidential Information by law, regulation or
stock exchange rule or pursuant to a subpoena, court order or other legal
proceeding, Purchaser shall notify Seller in writing (and shall also use its
good faith efforts to notify Seller by telephone) within two (2) Business Days
of its knowledge of such legally required disclosure. Purchaser shall cooperate
with Seller’s counsel in any appeal or challenge to such disclosure made by
Seller. If no protective order or similar relief is obtained, Purchaser shall
(i) disclose only that portion of the Confidential Information that it is
legally obligated to disclose, (ii) exercise reasonable efforts to obtain
reliable assurances that the disclosed information will be kept confidential and
(iii) exercise reasonable efforts to provide Seller with a copy of the
information to be disclosed before the same is given to any third party. In
addition, and notwithstanding anything to the contrary in this Agreement,
Purchaser may disclose any portion of the Confidential Information that is
generally available to the public, other than any portion of the Confidential
Information that becomes available to the public as a result of a previous
disclosure by Purchaser in violation of this Agreement.


(c)If this Agreement is terminated, (i) Purchaser shall promptly deliver to
Seller all the Confidential Information (or portions thereof requested by
Seller) which is in tangible form and in Purchaser’s possession or control,
including any copies Purchaser has made and other embodiments thereof, or (ii)
Purchaser shall destroy all extracts, summaries and compilations thereof and
references thereto which are in Purchaser’s notes, documents, databases or other
records (whether prepared by Purchaser or by Seller), and, in either case,
Purchaser will certify to the Seller by written affidavit that it has done so;
provided, however, the foregoing shall not apply to electronic copies of such
information contained in automatic backups of computer systems of Purchaser.


9

--------------------------------------------------------------------------------



(d)Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that the Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 5.3 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, the
Seller shall be entitled to specific performance or injunctive or other
equitable relief as a remedy for any breach or potential breach by the Purchaser
of Section 5.3 of this Agreement and further agrees to waive any requirement for
the securing or posting of any bond in connection with such remedy.


The provisions of this Section 5.3 shall survive the termination of this
Agreement.
Section 5.4Reporting. In the event Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall immediately notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written recommendation of
Purchaser’s outside legal counsel, Purchaser is required by law to make such
disclosure, and (b) Purchaser gives Seller not less than ten (10) days prior
written notice of the proposed disclosure, together with a copy of such legal
recommendation.
Section 5.5Assumption of Contracts. Before the end of the Study Period,
Purchaser shall give notice to Seller of any Contracts Purchaser elects to have
continue after Closing (the “Continuing Contract Notice”), and such Contracts,
if assignable by Seller, shall be assigned to and assumed by Purchaser at
Closing pursuant to the Assignment and Assumption Agreement. All Contracts as to
which Purchaser does not timely give a Continuing Contract Notice shall be
terminated by Seller at no cost or liability to Purchaser by Seller sending a
termination notice to the applicable service provider on or before the Closing
Date, it being understood and agreed that the actual effective date of the
termination may not occur until after the Closing (in which event, such Contract
shall be assigned to Purchaser, but subject to the termination notice); however,
under no circumstance shall a Contract that Purchaser requests be terminated
survive Closing by more than thirty (30) days.


Section 5.1Property Information. Within ten (10) days after the Effective Date,
to the extent Seller has not previously provided same to Purchaser, Seller shall
provide Purchaser with copies of the documents and information more particularly
described in Exhibit B attached hereto, to the extent same are within Seller’s
possession or control and pertain to the Property (collectively, the “Property
Information”). Such Property Information is being provided to Purchaser without
representations or warranties of any kind.








10

--------------------------------------------------------------------------------



ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation


Section 6.1Conditions Precedent Favoring Purchaser.
(a)In addition to any other conditions precedent in favor of Purchaser as may be
expressly set forth elsewhere in this Agreement, Purchaser’s obligations under
this Agreement are subject to the timely fulfillment of the conditions set forth
in this Section 6.1 on or before the Closing Date, or such earlier date as is
set forth below. Each condition may be waived in whole or in part only by
written notice of such waiver from Purchaser to Seller.


(i)Seller shall have performed and complied in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
(ii)As of the Closing Date, the representations of Seller set forth in
Section 7.2 shall be true, complete and accurate in all material respects,
subject to: (1) changes that: (y) are caused by the acts or omissions of
Purchaser or its agents or affiliates; or (z) are a result of the operation of
the Property in the normal course of business since the date hereof and in
accordance with the terms of this Agreement and do not, individually or in the
aggregate, have a material adverse effect on the value or operation of the
Property; and (2) casualty or condemnation (which shall be governed by
Section 6.3 and Section 6.4, respectively).


(iii)On the Closing Date, title to the Property shall be conveyed to Purchaser,
subject only to the Permitted Exceptions.


(iv)The Title Company shall be unconditionally willing and able to issue the
Owner’s Title Insurance Policy.


(v)As of the Closing Date, there shall exist no actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings pending against the
Seller that would materially and adversely affect the operation or value of the
Property or the Seller’s ability to perform its obligations under this
Agreement.


(b)Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2, and
the satisfaction of the closing conditions set forth in Section 6.1(a) above,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any
(i) governmental or quasi-governmental approval of changes or modifications in
use or zoning, or (ii) modification of any existing land use restriction, or
(iii) consents to assignments of any service contracts or other agreements which
Purchaser requests, or (iv) endorsements to the Owner’s Title Insurance Policy,
or (v) financing for acquisition of the Property.


Section 6.2Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this
Section 6.2 on or before the Closing Date, or such earlier date as is set forth
below. Each
11

--------------------------------------------------------------------------------



condition may be waived in whole or part only by written notice of such waiver
from Seller to Purchaser.
(a)Purchaser shall have performed and complied in all material respects with all
of the terms of this Agreement to be performed and complied with by Purchaser
prior to or at the Closing.
(b)As of the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.


Section 6.3Risk of Loss. In the event all or a portion of the Improvements
should be damaged or destroyed by fire or other casualty prior to Closing such
that Seller’s reasonable estimate of the cost to repair the same exceeds
$250,000.00 (any such casualty, a “Material Casualty”), either party hereto may
elect to terminate this Agreement, whereupon Purchaser shall receive back the
Deposit (including any Non-Refundable Amount); provided, however, if Seller
elects to terminate this Agreement pursuant to this Section 6.3, Seller shall
reimburse Purchaser for its third-party, out-of-pocket, and documented costs,
not to exceed $100,000.00, incurred by Purchaser as a direct result of
Purchaser’s diligence activities in relation to the transaction contemplated
herein; provided, further, Seller’s obligation to reimburse Purchaser for its
due diligence costs pursuant to the immediately preceding clause is conditioned
upon Purchaser providing to Seller written demand for such reimbursement,
accompanied by reasonable supporting documentation, not later than fifteen (15)
days following the date on which Seller gives notice to Purchaser of its
election to terminate this Agreement in accordance with this Section 6.3. In the
event of a fire or other casualty that is not a Material Casualty, or if there
is a Material Casualty and neither party hereto elects to terminate the
Agreement pursuant to the immediately preceding sentence, (i) Purchaser shall
purchase the Property in accordance with the terms hereof (without reduction in
the Purchase Price other than a credit for any applicable deductible in Seller’s
insurance policy) and (ii) Seller shall assign to Purchaser at Closing all
insurance proceeds payable on account of such damage (net of collection costs
and costs of repair reasonably incurred by Seller and not then reimbursed). With
respect to any Material Casualty, the parties hereto shall be deemed to have
elected to proceed Closing unless, within ten (10) days from written notice of
such Material Casualty from Seller to Purchaser, either party provides the other
party with written notice that such party elects to terminate this Agreement
pursuant to this Section 6.3.
Section 6.4Condemnation. In the event that all or a material portion of the Real
Property should be condemned by right of eminent domain prior to the Closing
such that Seller’s reasonable estimate of the loss of value of the remaining
Real Property exceeds $250,000.00 (any such event, a “Material Taking”),
Purchaser may, at Purchaser’s sole option, elect either to:
(a)terminate this Agreement and receive back the Deposit (including any
Non-Refundable Amount); or
(b)close the transaction contemplated by this Agreement.


In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.4(b), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing all condemnation proceeds payable as a result of such
12

--------------------------------------------------------------------------------



condemnation (net of collection costs and costs of repair reasonably incurred by
Seller and not then reimbursed). With respect to any Material Taking, Purchaser
shall be deemed to have elected to proceed under Section 6.4(b) unless, within
ten (10) days from written notice of such Material Taking, Purchaser provides
Seller with written notice that Purchaser elects to terminate this Agreement
pursuant to Section 6.4(a).
Section 6.5As-Is.
(a)Purchaser acknowledges that it is an experienced and sophisticated purchaser
of commercial real estate projects such as the Property and that, prior to the
end of the Study Period, it will have a full and complete opportunity to conduct
such investigations, examinations, inspections and analyses of the Property as
Purchaser, in its absolute discretion, may deem appropriate. Purchaser further
acknowledges that, except for the Seller Representations and any representations
or warranties of Seller contained in the Conveyance Documents, Purchaser has not
relied upon any statements, representations or warranties by Seller or any agent
of Seller.
(b)Purchaser agrees that the Property shall be sold and that Purchaser shall
accept possession of the Property on the Closing Date strictly on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE,
KNOWN OR UNKNOWN” basis, with no right of set-off or reduction in the Purchase
Price, and that, except for the Seller Representations and those of Seller
contained in the Conveyance Documents, such sale shall be without representation
or warranty of any kind, express or implied, including any warranty of income
potential, operating expenses, uses, merchantability or fitness for a particular
purpose, and Seller does hereby disclaim and renounce any such additional
representation or warranty. Purchaser specifically acknowledges that, except for
the Seller Representations or those of Seller in the Conveyance Documents,
Purchaser is not relying on any other representations or warranties of any kind
whatsoever, express or implied, from Seller, any other Seller Party or any
broker or other agents as to any matters concerning the Property including: (1)
the value of the Property; (2) any income to be derived from the Property; (3)
the suitability of the Property for any and all activities and uses which
Purchaser may conduct thereon, including the possibilities for further
development of the Property or construction thereon; (4) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property or any improvements thereon; (5) the manner, quality,
state of repair or lack of repair on the Property or any improvements thereon;
(6) the nature, quality or condition of the Property, including with respect to
water conditions, soil, geological or geotechnical condition (including soil
expansiveness, corrosivity, or stability, or seismic, hydrological, geological
and topographical conditions and configurations, including, without limitation,
any opinions or conclusions of any soils engineer(s) retained to perform
geotechnical and/or soils studies or to oversee any soils engineering aspects of
developing the Property); (7) the compliance of or by the Seller, the Property,
or its operation with any codes, laws, rules, ordinances, regulations of any
applicable governmental authority or body; (8) the manner or quality of the
construction or materials incorporated into the Property; (9) compliance with
environmental laws or land use laws, rules, regulations, orders, codes or
requirements, including, but not limited to, the Americans with Disabilities Act
of 1990, the Federal Water Pollution Control Act, the U.S. Environmental
Protection Agency regulations at 40 CFR, Part 261, the Clean Water Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act, the Toxic
Substance Control Act, and/or any rules or regulations promulgated under any of
the foregoing (as the same may be amended from time to time); (10) the presence
or absence of radon gas, methane gas, asbestos any other
13

--------------------------------------------------------------------------------



Hazardous Materials at, on, under, or adjacent to the Property; (11) the
conformity of any improvements to any plans or specifications, including,
without limitation, any plans and specifications that may have been or may be
provided to Purchaser; (12) the conformity of the Property to past, current or
future applicable zoning or building requirements; (13) deficiency of any
undershoring; (14) deficiency of any drainage; (15) the fact that all or a
portion of the Property may be located on or near an earthquake fault line or in
or near an earthquake or seismic hazard zone; (16) the existence of vested land
use, zoning or building entitlements affecting the Property; (17) water rights
or the availability of or access to water; (18) the presence or suitability of
any utilities or availability thereof; (19) the completeness or accuracy of any
information provided to Purchaser by Seller or its agents; or (20) any other
matter relating to the Property or to the development, construction, operation,
or sale of the Property. Purchaser further acknowledges and agrees that, except
for Seller’s Representations, Seller is under no duty to make any affirmative
disclosures or inquiry regarding any matter which may or may not be known to
Seller or any of the other Seller Parties, and Purchaser, for itself and for its
successors and assigns, hereby expressly waives and releases Seller and each of
the other Seller Parties from any such duty that otherwise might exist;
provided, however, the foregoing provision shall not prevent Purchaser from
relying on the Seller Representations, subject to the limitations and conditions
relating thereto set forth in this Agreement.


(c)Except as expressly provided below in this Section 6.5(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases Seller and the
other Seller Parties from, and irrevocably and unconditionally waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:


(i)any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties to Purchaser or any
of Purchaser’s agents or representatives; and
(ii)any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the presence, discovery or removal
of any Hazardous Materials in, at, under or about the Property and any other
matters described in Section 6.5(b).
Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities in this
Agreement and in any documents executed by Seller in connection herewith other
than those obligations of Seller that, by the express terms of this Agreement,
survive the Closing (in which case such survival shall be subject to the
limitations set forth in this Agreement), and (5) Purchaser irrevocably
covenants never to
14

--------------------------------------------------------------------------------



commence or prosecute, or to collude with others to commence or prosecute,
against Seller or any other Seller Party any action or proceeding based upon any
claim covered by the foregoing release.
Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 6.5(b) and this
Section 6.5(c) were a material factor in Sellers’ acceptance of the Purchase
Price and that Sellers are unwilling to sell the Property unless Sellers and the
other Seller Parties are expressly released as set forth in Section 6.5(b) and
this Section 6.5(c).
The releases contained in Section 6.5(b) and this Section 6.5(c) and elsewhere
in this Agreement include claims of which Purchaser is presently unaware or
which Purchaser does not presently suspect to exist, which, if known by
Purchaser, would materially affect Purchaser’s release of Seller. Purchaser
specifically waives the provisions of any law of any state, territory or
jurisdiction the import of which is as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 6.5(b) and this Section 6.5(c) shall survive the Closing.
Notwithstanding the foregoing or anything herein to the contrary, the releases
and waivers set forth in this Section 6.5(c) are not intended and shall not be
construed to affect or impair any rights or remedies that Purchaser may have
against Seller as a result of a breach of any of Seller Representations or those
contained in the Conveyance Documents, or of any covenant of Seller expressly
set forth in this Agreement, subject to the terms and limitations on Seller’s
liability as set forth elsewhere in this Agreement.
ARTICLE 7
Representations, Warranties and Covenants
Section 7.1Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller as of the date hereof and as of the Closing as
follows:
(a)Purchaser is a corporation, duly formed, validly existing and in good
standing under the laws of Delaware. This Agreement constitutes the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms;
(b)There are no actions, suits or proceedings pending or, to the knowledge of
Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;
(c)Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to the best of Purchaser’s
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority applicable to Purchaser, or (3) any agreement or
instrument to which Purchaser is a party or
15

--------------------------------------------------------------------------------



by which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(d)No authorization, consent, approval of any governmental authority (including
courts) is required for the execution and delivery by Purchaser of this
Agreement or the performance of its obligations hereunder;
(e)Purchaser is either acting as a principal in this transaction or is acting
for an investor over which Purchaser has discretionary authority in connection
with the transaction contemplated hereby; and
(f)Purchaser is not, and will not be, a Person with whom Seller is restricted
from doing business under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and Executive
Order Number 13224 on Terrorism Financing, effective September 24, 2001 and
regulations promulgated pursuant thereto (collectively, “Anti-Terrorism Laws”),
including persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List.
Section 7.2Seller’s Representations and Warranties. Seller hereby represents and
warrants to Purchaser as of the date hereof and as of the Closing as follows:
(a)Representations Concerning Seller
(i)Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware. This Agreement constitutes the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms;
(ii)There are no actions, suits or proceedings pending or, to the knowledge of
Seller, threatened, against or affecting Seller which, if determined adversely
to Seller, would adversely affect its ability to perform its obligations
hereunder;
(iii)Seller has full right, power and authority and is duly authorized to enter
into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
(iv)Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Seller, (2) to the best of Seller’s knowledge,
any law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Seller is a party or by
which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(v)No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
16

--------------------------------------------------------------------------------



(vi)Seller is not a “foreign person” as defined in Section 1445 of the Code;
(vii)Seller is not, and will not be, a Person with whom Purchaser is restricted
from doing business with under the Anti-Terrorism Laws, including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List;
(b)Representations Concerning the Property
(i)Seller has not received any written notice from any governmental agency
requiring the correction of any condition with respect to the Property, or any
part thereof, by reason of a material violation of any applicable federal,
state, county or municipal law, code, rule or regulation, which has not been
cured or waived;
(ii)Other than as expressly disclosed to Purchaser in the materials delivered to
Purchaser pursuant to this Agreement or as otherwise disclosed in writing to
Purchaser, to the best of Seller’s knowledge, (A) there are no underground
storage tanks existing in, on, at or beneath the Land and (B) the Property is
not in violation of any environmental law or regulation concerning Hazardous
Substances;
(iii)Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal in favor of any
other Person;
(iv)To the best of Seller’s knowledge, Seller has not received any written
notice of any current or pending litigation against Seller that would if
determined adversely to Seller, materially and adversely affect the Property
following Closing;
(v)To the best of Seller’s knowledge, there is no condemnation or eminent domain
proceeding pending or threatened with regard to any part of the Property, and to
Seller’s knowledge, no such proceedings are proposed;
(vi)The Documents delivered or made available to Purchaser are true and correct
copies of those in Seller’s possession or control;
(vii)The Designated Seller Representative is the representative of Seller whose
day-to-day responsibilities include oversight of the Property and is the
representative on behalf of Seller who is most likely to have knowledge of those
matters qualified to knowledge under this Agreement;
(viii)(a) Seller has delivered or made available to Purchaser true copies of all
Contracts that are in Seller’s possession or control and materially affect the
ownership, use and operation of the Property, (b) to the best of Seller’s
knowledge, such Contracts are in full force and effect, and (c) Seller has not
given nor has Seller received any written notice of a default under any
Contracts; and
(ix)There are no leases, subleases, licenses, and other occupancy or use
agreements affecting demised space at the Property that shall survive Closing,
except as set forth in Exhibit H attached hereto.
17

--------------------------------------------------------------------------------



Section 7.3Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to the best of Seller’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Seller Representative,
without independent investigation or inquiry on behalf of Seller. Purchaser
acknowledges that the Designated Seller Representative is named solely for the
purpose of defining the scope of Seller’s knowledge and not for the purpose of
imposing any liability on or creating any duties running from the Designated
Seller Representative to Purchaser and Purchaser agrees that no Designated
Seller Representative shall have any liability under this Agreement or in
connection with the transactions contemplated hereby.
Section 7.4Notice of Breach.
(a)To the extent that, before the expiration of the Study Period, Purchaser
obtains actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, and Purchaser elects
to proceed to Closing, such representations and warranties shall be deemed
modified to reflect such actual or deemed knowledge as of the end of the Study
Period.
(b)If after the expiration of the Study Period but prior to the Closing,
Purchaser first obtains actual knowledge or is deemed to know that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) Business Days of obtaining such actual knowledge (but,
in any event, prior to the Closing). In such event, Seller shall have the right
(but not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed sixty (60) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price (unless otherwise agreed to by
Seller and Purchaser in writing), or (ii) to terminate this Agreement in its
entirety by written notice given to Seller on the Closing Date, in which event
this Agreement shall be terminated, the Deposit (including any Non-Refundable
Amount) shall be returned to Purchaser promptly following Purchaser’s compliance
with its obligations under Section 5.3(c) and, thereafter, neither party shall
have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement.
ARTICLE 8
Closing
Section 8.1Closing Date. The Closing shall take place on the date that is ten
(10) days after the date of expiration of the Study Period, or such earlier date
agreed to in writing by Seller and Purchaser. Unless the parties otherwise agree
in writing, the Closing shall be conducted through a customary escrow
arrangement with the Title Company and, on or before the Closing Date, Seller
shall deliver to the Title Company the documents listed in
Section 8.2(a)-Section 8.2(h) and the Purchaser shall deliver to the Title
Company the documents and funds described in Section 8.3. The
18

--------------------------------------------------------------------------------



other materials and documents described in Section 8.2 shall be delivered
directly from Seller to Purchaser (or Purchaser’s property manager) on or before
the Closing Date.
Section 8.2Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Purchaser, at Seller’s sole expense, each of the following
items, each executed and acknowledged to the extent appropriate:


(a)The Deed;
(b)The Bill of Sale;
(c)The Assignment and Assumption Agreement;
(d)A non-foreign person affidavit sworn to by Seller as required by Section 1445
of the Code;
(e)A certificate updating the Seller Representations substantially in the form
of Exhibit G;
(f)Such evidence or documents as may be reasonably required by the Title Company
relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in possession;
and (iii) the status and capacity of Seller and the authority of the Person or
Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property;
(g)A duly-executed Closing Statement; and
(h)A duly-executed counterpart of the Lease.


Section 8.3Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to
Seller the following items:
(a)Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;
(b)Duly executed and acknowledged originals of the Assignment and Assumption
Agreement and the Closing Statement;
(c)A duly-executed counterpart of the Lease; and
(d)Such evidence or documents as may reasonably be required by the Title Company
evidencing the status and capacity of Purchaser and the authority of the Person
or Persons who are executing the various documents on behalf of Purchaser in
connection with the purchase of the Property.




19

--------------------------------------------------------------------------------



Section 8.4Costs and Prorations.
(a)General. Real estate taxes and assessments allocable to the payment period
that includes the Closing Date, personal property taxes, if any, and all other
items of income and expense with respect to the Property shall be prorated
between Seller and Purchaser as of the Closing Date in accordance with this
Section 8.4. Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on an accrual basis. All apportionments and
prorations made hereunder shall be made based on the number of days of ownership
of the Property in the period applicable to the apportionment, with Purchaser
entitled to income and responsible for expenses for the Closing Date. Prorations
of annual payments will be made based on the number of days of ownership in the
applicable annual period.
(b)Taxes. All real estate taxes and/or assessments assessed against the Real
Property, including, but not limited to real estate taxes and/or assessments
assessed by Montgomery County, Texas, The Woodlands Township, and the Woodlands
Road Utility District, shall be prorated between Seller and Purchaser on an
accrual basis based upon the actual current tax bill. If the most recent tax
bill received by Seller before the Closing Date is not the actual current tax
bill, then Seller and Purchaser shall initially prorate the taxes at the Closing
by applying 100% of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall reprorate the
taxes retroactively when the actual current tax bill is then available;
provided, however, in no event shall Seller be charged with or responsible for
any increase in real estate taxes resulting from any improvements made on or
after the Closing. All real estate taxes accruing before the Closing Date shall
be the obligation of Seller and all such taxes accruing on and after the Closing
Date shall be the obligation of Purchaser. Any refunds of real estate taxes made
after the Closing shall first be applied to the unreimbursed third-party costs
incurred by Seller or Purchaser in obtaining the refund, and the balance, if
any, shall be paid to Seller (for the period prior to the Closing Date) and to
Purchaser (for the period commencing on and after the Closing Date). If any
proceeding to determine the assessed value of the Real Property or the real
estate taxes payable with respect to the Real Property has been commenced before
the Effective Date and shall be continuing as of the Closing Date, Seller shall
be authorized to continue to prosecute such proceeding and shall be entitled to
any abatement proceeds therefrom allocable to any period before the Closing
Date, and Purchaser agrees to cooperate as reasonably requested with Seller and
to execute any and all documents reasonably requested by Seller in furtherance
of the foregoing.
(c)Assessment Installments. If there are special assessments pending against the
Property, Seller shall pay any installments of such special assessments that are
due and payable prior to the Closing and Purchaser shall pay all installments of
such special assessments on or after the Closing; provided, however, Seller
shall not be required to pay any installments of special assessments that relate
to projects that have not been completed as of the Effective Date.
(d)Utilities. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) days after Closing. Utility Deposits, plus any interest on
the Utility Deposits to which Seller is or will be entitled that are held by the
provider of the utilities and which are freely transferable to Purchaser, shall
at the election of Seller be assigned by Seller to Purchaser and Purchaser shall
pay Seller the full amount thereof at Closing. Seller shall retain the
20

--------------------------------------------------------------------------------



right to obtain a refund of any Utility Deposits which are not required to be
assigned to Purchaser, and Purchaser will cooperate with Seller as reasonably
requested in obtaining any refund.
(e)Assigned Contracts. Prepaid charges, payments and accrued charges under any
Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser.
(f)Closing Statement. Purchaser and Seller shall cooperate to produce prior to
the Closing Date a schedule of prorations and closing costs that is as complete
and accurate as reasonably possible (the “Closing Statement”). If any of the
aforesaid prorations cannot be calculated accurately on the Closing Date, then
they shall be estimated to the extent possible as of the Closing and calculated
as soon after the Closing Date as is feasible. All adjustments to initial
estimated prorations shall be made by the parties with due diligence and
cooperation within ninety (90) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party; provided, however, the provisions of this paragraph shall survive the
Closing for one (1) year and after such date neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
(g)Closing Costs. At Closing, Seller shall pay the base premium for the Owner’s
Title Insurance Policy and one-half of the Title Company’s customary escrow and
closing fees. Purchaser shall pay all costs associated with its due diligence,
including the cost of appraisals, surveys, architectural, engineering, credit
and environmental reports, all title insurance premiums and costs other than the
base premium paid by Seller as provided for above, the recording fees and
one-half of the Title Company’s customary escrow and closing fees. Purchaser and
Seller shall each pay their own legal fees related to the preparation of this
Agreement and all documents required to settle the transaction contemplated
hereby. All other customary purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction where the
Property is located.
Section 8.5Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the rights of Seller under
the Lease, the rights arising under any Contracts to be assigned to Purchaser in
accordance with Section 5.5, and the Permitted Exceptions.
ARTICLE 9
Real Estate Commission
Section 9.1Commissions. If and only if, this transaction is closed, (a) Seller
shall pay to NAI Partners (the “Seller Broker”) a sales commission pursuant to a
separate commission agreement between Seller and the Seller Broker and (b)
Seller shall pay to CBRE, Inc. (the “Purchaser Broker”) a sales commission equal
to three percent (3%) of the Purchase Price. If this transaction fails to close
for any reason, including the default of either party, no commission shall be
deemed to have been earned by or payable to either the Seller Broker or to the
Purchaser Broker. Each of the parties represents to each other that it has not
retained or used the services of a broker or agent in connection with this
transaction other than the Seller Broker and the Purchaser Broker. Each party
agrees to indemnify and hold the other harmless from any claims of any other
brokers or agents for fees or
21

--------------------------------------------------------------------------------



commissions arising out of this transaction attributable to a breach by such
party of its representation in the immediately preceding sentence. This
provision shall survive Closing.
ARTICLE 10
Termination and Default
Section 10.1Termination without Default. If the sale of the Property is not
consummated because of the failure of any condition precedent to Purchaser’s
obligations expressly set forth in this Agreement or for any other reason except
a default by Purchaser in its obligation to purchase the Property in accordance
with the provisions of this Agreement, the Deposit (less any Non-Refundable
Amount, unless expressly provided otherwise in this Agreement) shall be returned
to Purchaser promptly following Purchaser’s delivery of the certifications
provided in Section 5.3(c).
Section 10.2Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with the terms of this Agreement after Seller has
performed or tendered performance of all of its material obligations in
accordance with this Agreement and after the satisfaction or written waiver by
Purchaser of each of the conditions precedent to Purchaser’s obligations to
proceed to Closing, then: (a) this Agreement shall terminate; (b) the Deposit
(including any Non-Refundable Amount) shall be paid to and retained by Seller as
liquidated damages; and (c) except for Purchaser’s Surviving Obligations and
Seller’s Surviving Obligations, Seller and Purchaser shall have no further
obligations to each other. PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO
SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY PURCHASER WOULD BE
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS
THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE
SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH
ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY
ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH.
This Section 10.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8 or 11.18 of this
Agreement.
Section 10.3Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, Purchaser shall have the right, as its sole and exclusive remedy at
law or in equity to: (a) terminate this Agreement by giving written notice
thereof to Seller, in which event the Deposit (including any Non-Refundable
Amount) will be returned to Purchaser promptly following Purchaser’s delivery of
the certifications provided in Section 5.3(c), and pursue a claim against Seller
for all out-of-pocket costs and expenses incurred by Purchaser in connection
with the transaction contemplated by this Agreement not to exceed One Hundred
Thousand and 00/100 Dollars ($100,000.00); (b) waive such default and consummate
the transactions contemplated hereby in accordance with the terms of this
Agreement; or (c) specifically enforce this Agreement.
22

--------------------------------------------------------------------------------



Purchaser hereby irrevocably waives any other right or remedy for such default.
As a condition precedent to Purchaser exercising any right to bring an action
for specific performance as the result of Seller’s default hereunder, Purchaser
must commence such action within sixty (60) days after the occurrence of such
default. Purchaser agrees that its failure timely to commence such an action for
specific performance within such sixty (60) day period shall be deemed a waiver
by it of its right to commence such an action.
Section 10.4Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Articles 6 and 7 hereof;
provided, however, (i) the total liability of Seller or Purchaser for all such
breaches and any matters relating thereto shall not, in the aggregate, exceed
the Post Closing Claim Cap; provided, further, that the Post Closing Claim Cap
shall not apply to claims to the extent based on fraud or intentional
misrepresentations by Seller or Purchaser; (ii) such representations and
warranties are personal to Seller and Purchaser and may not be assigned to or
enforced by any other Person, other than to an assignee of Purchaser in
accordance with Section 11.3; and (iii) the representations and warranties of
Seller or Purchaser set forth in this Agreement or in any document or
certificate delivered by Seller or Purchaser in connection herewith shall
survive the Closing for a period of two hundred seventy-five (275) days;
provided, however, no claim relating thereto shall be valid or enforceable, at
law or in equity, unless written notice containing a description of the specific
nature of such claim shall have been given by the party claiming such breach to
the alleged breaching party prior to the expiration of said two hundred
seventy-five (275) day period and an action shall have been commenced by such
party against the alleged breaching party within two (2) years of Closing.
Notwithstanding the foregoing, however, if the Closing occurs, Purchaser and
Seller each hereby expressly waive, relinquish and release any right or remedy
available to it at law, in equity, under this Agreement or otherwise to make a
claim against the other party for damages that such party may incur, or to
rescind this Agreement and the transactions contemplated hereby, as the result
of any of Seller’s or Purchaser’s, as applicable, representations or warranties
in this Agreement or any document executed by Seller or Purchaser, as
applicable, in connection herewith being untrue, inaccurate or incorrect if the
party claiming the breach knew or is deemed to know that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing. Each
party further agrees that, following the Closing, no claim may or shall be made
for any alleged breach of any representations or warranties made by Seller or
Purchaser under or relating to this Agreement unless the amount of such claim or
claims, individually or in the aggregate, exceeds Fifty Thousand Dollars
($50,000.00) (at which point, subject to the above provisions, the breaching
party shall be liable for all such damages caused thereby relating back to the
first dollar of loss). Seller’s parent company, Lexicon Pharmaceuticals, Inc., a
Delaware corporation, hereby guarantees, and shall be jointly and severally
liable for, all obligations and liabilities incurred by Seller pursuant to this
Section 10.4.
ARTICLE 11
Miscellaneous
Section 11.1Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and it supersedes all prior discussions, understandings or agreements between
the parties. All Exhibits and Schedules attached hereto are a part of this
Agreement and are incorporated herein by reference.
23

--------------------------------------------------------------------------------



Section 11.2Binding On Successors and Assigns. Subject to Section 11.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
Section 11.3Assignment by Purchaser. Without the prior written consent of
Seller, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder. Any attempted assignment in violation hereof shall,
at the election of Seller, be of no force or effect and shall constitute a
default by Purchaser. Notwithstanding the foregoing, Purchaser may assign its
rights under this Agreement without the prior written consent of Seller subject
to the following conditions: (a) the assignment must be to an Affiliate; (b)
such assignee must assume all of Purchaser’s obligations hereunder in a manner
reasonably acceptable to Seller and become jointly and severally liable with
Purchaser for all such obligations; and (c) at least two (2) Business Days prior
to the proposed assignment, Purchaser shall provide Seller with notice thereof
and reasonable evidence that the foregoing conditions are satisfied. For
purposes of this Section 11.3, the term “Affiliate” shall mean: (i) an entity
that controls, is controlled by, or is under common control with Nurix
Therapeutics, Inc., (ii) any partnership in which Nurix Therapeutics, Inc. or an
entity controlled by Nurix Therapeutics, Inc. is the general partner, (iii) any
fund or entity sponsored by Nurix Therapeutics, Inc., (iv) any entity that
retains Nurix Therapeutics, Inc. or a company affiliated with Nurix
Therapeutics, Inc. to manage the Property.
Section 11.4Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Purchaser of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
Section 11.5Governing Law.
(a)This Agreement shall be construed and the rights and obligations of Seller
and Purchaser hereunder determined in accordance with the internal laws of the
State of Texas without regard to the principles of choice of law or conflicts of
law.
(b)In recognition of the benefits of having any disputes with respect to this
Agreement resolved by an experienced and expert person, Seller and Purchaser
hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.


Section 11.6Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
24

--------------------------------------------------------------------------------



Section 11.7Notices. All notices or other communications required or provided to
be sent by either party shall be in writing and shall be sent by: (i) by United
States Postal Service, certified mail, return receipt requested, (ii) by any
nationally known overnight delivery service for next day delivery, (iii)
delivered in person, or (iv) by electronic mail (provided that any notice sent
by e-mail is also delivered by one of the other means for notices set forth in
this Section 11.7). All notices shall be deemed to have been given upon receipt.
All notices shall be addressed to the parties at the addresses below:
To Seller:        Lex-Gen Woodlands, L.P.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Jim Tessmer
Telephone: (281) 863-3121
Email: jtessmer@lexpharma.com


With a copy to:     Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Michael A. Boyd
Telephone: (713) 220-3921
Email: michaelboyd@HuntonAK.com


To Purchaser:        Nurix Therapeutics, Inc.
1700 Owens Street, Suite 205
San Francisco, CA 94158
Attn: Christine Ring
Email: cring@nurixtx.com


With a copy to:    Sidley Austin LLP
1999 Avenue of the Stars, 17th Fl
Los Angeles, CA 90067
Attn: Peter Benudiz
Email: pbenudiz@sidley.com
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
Section 11.8Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.
25

--------------------------------------------------------------------------------



Section 11.9IRS Real Estate Sales Reporting. Purchaser and Seller hereby agree
that the Escrow Agent shall act as “the person responsible for closing” the
transaction which is the subject of this Agreement pursuant to Section 6045(e)
of the Code and shall prepare and file all informational returns, including IRS
Form 1099 S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
Section 11.10Time Periods. Any reference in this Agreement to the time for the
performance of obligations or elapsed time shall mean consecutive calendar days,
months, or years, as applicable. In the event the time for performance of any
obligation hereunder expires on a day that is not a Business Day, the time for
performance shall be extended to the next Business Day.
Section 11.11Modification of Agreement. No modification of this Agreement shall
be deemed effective unless in writing and signed by both Seller and Purchaser.
Section 11.12Further Instruments. Each party, promptly upon the request of the
other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
Section 11.13Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
Section 11.14Time of the Essence. Time is of the essence of this Agreement and
all covenants and deadlines hereunder. Without limiting the foregoing, Purchaser
and Seller hereby confirm their intention and agreement that time shall be of
the essence of each and every provision of this Agreement, notwithstanding any
subsequent modification or extension of any date or time period that is provided
for under this Agreement. The agreement of Purchaser and Seller that time is of
the essence of each and every provision of this Agreement shall not be waived or
modified by any conduct of the parties, and the agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
may only be modified or waived by the express written agreement of Purchaser and
Seller that time shall not be of the essence with respect to a particular date
or time period, or any modification or extension thereof, which is provided
under this Agreement.
Section 11.15Section 1031 Exchange. In the event that Purchaser elects to
purchase the Property as part of a like kind exchange pursuant to Section 1031
of the Code (including, without limitation, a Section 1031 exchange involving
tenancy in common interests), Seller agrees to cooperate as reasonably requested
with Purchaser in connection therewith and to execute and deliver all documents
which reasonably may be required to effectuate such exchange as a qualified
transaction pursuant to Section 1031 of the Code; provided, however, (a) the
Closing shall not be
26

--------------------------------------------------------------------------------



delayed; (b) Seller incurs no additional cost or liability in connection with
the like-kind exchange; (c) Purchaser pays all costs associated with the
like-kind exchange; (d) Seller is not obligated to take title to any other
property; (e) Purchaser’s obligations under this Agreement are not in any way
conditioned upon its ability to accomplish any like-kind exchange and in no
event shall any actual or proposed like-kind exchange limit or affect
Purchaser’s obligations or liabilities under this Agreement; and (f) Purchaser
shall be solely responsible for, and shall indemnify, defend and hold the Seller
harmless from, all liabilities, costs and expenses relating to any actual or
proposed like-kind exchange. The indemnification provision set forth above shall
survive the Closing or termination of this Agreement.
Section 11.16Construction of Agreement. This Agreement shall not be construed
more strictly against one party than against the other merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Purchaser and Seller have contributed
substantially and materially to the preparation of this Agreement.
Section 11.17Limitations on Liability. Notwithstanding anything to the contrary
in this Agreement, and subject to any additional limitations on Seller’s
liability set forth elsewhere in this Agreement: (a) Purchaser’s recourse
against Seller under this Agreement or any agreement, document, certificate or
instrument delivered by Seller hereunder, or under any law, rule or regulation
relating to the Property, shall be limited to Seller’s interest in the Property
(or, following the Closing, to the net proceeds of the sale of the Property
actually received by Seller); and (b) in no event shall any of the Seller
Parties have any personal liability hereunder or otherwise. The acceptance of
the Deed shall constitute full performance of all of Seller’s obligations
hereunder other than those obligations of Seller, if any, that by the express
terms hereof are to survive the Closing.
Section 11.18Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
Section 11.19No Recording. The provisions hereof shall not constitute a lien on
the Property. Neither Purchaser nor its agents or representatives shall record
or file this Agreement or any notice or memorandum hereof in any public records;
provided, however, this provision shall not prohibit Purchaser from filing a
copy of this Agreement with any court in which Purchaser brings an action for
specific performance in accordance with Section 10.4. If Purchaser breaches the
foregoing provision, this Agreement shall, at Seller’s election, terminate, and
Seller shall retain the Deposit (including any Non-Refundable Amount) in
accordance with Section 10.2. Purchaser hereby irrevocably appoints Seller as
its true and lawful attorney-in-fact, coupled with an interest, for the
27

--------------------------------------------------------------------------------



purpose of executing and recording such documents and performing such other acts
as may be necessary to terminate any recording or filing of this Agreement in
violation of this provision.
Section 11.20No Implied Agreement. Neither Seller nor Purchaser shall have any
obligations in connection with the transaction contemplated by this Agreement
unless both Seller and Purchaser, each acting in its sole discretion, elects to
execute and deliver this Agreement to the other party. No correspondence, course
of dealing or submission of drafts or final versions of this Agreement between
Seller and Purchaser shall be deemed to create any binding obligations in
connection with the transaction contemplated hereby, and no contract or
obligation on the part of Seller or Purchaser shall arise unless and until this
Agreement is fully executed by both Seller and Purchaser. Once executed and
delivered by Seller and Purchaser, this Agreement shall be binding upon them
notwithstanding the failure of Escrow Agent or any broker or other Person to
execute this Agreement.
Section 11.21Electronically Transmitted Signatures. Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted
electronically submitted (whether by telecopy or email) shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
executed original of this Agreement (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement (or any amendment hereto), it being expressly
agreed that each party to this Agreement shall be bound by its own
electronically submitted signature (whether by email or facsimile) and shall
accept the electronically submitted signature (whether by email or facsimile) of
the other party to this Agreement.
Section 11.22Press Releases. Except for any disclosure requirements of Seller
because of Seller’s status as a publicly-traded company, any release to the
public of information with respect to the matters set forth in this Agreement
prior to Closing will be made only in the form approved in writing by Purchaser
and Seller and their respective counsel. After Closing, either Purchaser or
Seller may make a press-release concerning the sale (or acquisition) of the
Property provided that (i) the Purchase Price shall not be disclosed by Seller
or Purchaser unless required based on Seller’s or Purchaser’s status as a
publicly-traded company, and (ii) Seller shall not disclose the identity of
Purchaser without Purchaser’s prior written consent in each instance. The
provisions of this Section 11.22 shall survive the Closing or earlier
termination of this Agreement.
[The balance of this page has intentionally been left blank. Signature pages
follow.]




28


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the Effective Date.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:    Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:________________________________
Jeffrey L. Wade, Vice President and Secretary


PURCHASER:
Nurix Therapeutics, Inc.,
a Delaware corporation
By:         
Name:     
Title:                             


SELLER’S PARENT (for the sole purpose of guarantying Seller’s obligations under
Section 10.4):


LEXICON PHARMACEUTICALS, INC.,
a Delaware corporation
By:         
James F. Tessmer, Vice President Finance & Accounting


29

--------------------------------------------------------------------------------



RECEIPT BY THE ESCROW AGENT
This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this 16 day of October, 2020 and by execution hereof, Escrow
Agent hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to it.
ESCROW AGENT
CHICAGO TITLE INSURANCE COMPANY
By:                         
Name:                     
Title:                         




30


--------------------------------------------------------------------------------



EXHIBIT A
Description of the Land
[metes and bounds]






A-1


--------------------------------------------------------------------------------



EXHIBIT B
Property Information
1.    Schedule of all mechanical equipment servicing the Property with all
maintenance records pertaining to such mechanical equipment generated within the
two (2) years immediately preceding the Effective Date;
2.    All roof maintenance reports relating to the Property generated within the
two (2) years immediately preceding the Effective Date;
3.    All electrical and plumbing system maintenance reports relating to the
Property generated within the two (2) years immediately preceding the Effective
Date;
4.    The as-built plans and specifications with respect to the Improvements or
any part thereof;
5.    All existing reports relating to the Property, including any Phase I
environmental studies, engineering and/or structural studies relating to the
Improvements, and ADA/life safety reports; and
6.    Copies of all deed restrictions or restrictive covenants burdening the
Property, as well as any joint access agreements, joint maintenance agreements,
ground leases, or other encumbrances affecting the property.




B-1


--------------------------------------------------------------------------------



EXHIBIT C
Form of Deed
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
THE STATE OF TEXAS        §
                    §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MONTGOMERY    §
THAT LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Grantor”), whose
mailing address is [[________________________________________________]], for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid in cash to Grantor by the Grantee herein named,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these: presents does GRANT,
BARGAIN, SELL and CONVEY unto [[_________________________________]], a
[[________________________]] (“Grantee”), whose mailing address is
[[_______________________________]], that certain real property situated in the
County of Montgomery, Texas, more particularly described on Exhibit A attached
hereto and made a part hereof for all purposes (“Property”).
TO HAVE AND TO HOLD the Property and all improvements thereon, together with all
and singular the rights and appurtenances thereto and in any wise belonging unto
the said Grantee, its legal representatives, successors and assigns, forever;
and Grantor does hereby bind itself, its legal representatives and successors,
to Warrant and Forever Defend all and singular the Property, unto the said
Grantee, its legal representatives, successors and assigns, against every person
whomsoever, lawfully claiming or to claim the same, or any part thereof by,
through or under Grantor, but not otherwise.
This conveyance is made and delivered subject to those matters of title set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same, in fact, do exist and are applicable to the
Property.
For the same consideration, Grantor hereby conveys unto Grantee, all interest,
if any, of Grantor in strips and gores between the Property and abutting
properties and any land lying in or under the bed of any street, alley, road or
right-of-way, open or proposed, abutting or adjacent to the Property; provided,
however, this conveyance pursuant to this paragraph is made subject to all
existing reservations from and exceptions to title and is made without express
or implied warranty, and all warranties that might arise by common law and the
warranties in §5.023 of the Texas Property Code (or its successor) are hereby
expressly excluded.
C-1

--------------------------------------------------------------------------------



Grantee, by its acceptance hereof, assumes liability for the payment of all ad
valorem taxes and assessments for the Property for the calendar year of the date
of this Special Warranty Deed and for all subsequent years.
[Signature Page Follows]


C-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
______ day of _________________, 20__.
GRANTOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:    Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:                                                                 
Name:                     
Title:                         
STATE OF TEXAS    §
                    §
COUNTY OF MONTGOMERY    §
This instrument was acknowledged before me on ___________, 20__, by
_____________________, __________________________ of Lex-Gen Woodlands GP, LLC,
a Delaware limited liability company, sole general partner of Lex-Gen Woodlands,
L.P., a Delaware limited partnership, on behalf of said limited partnership.
                        
Notary Public in and for the
State of _____________________


MAILING ADDRESS OF BENEFICIARY:
    
    
    
Attn:     
AFTER RECORDING RETURN TO:
    
    
    
Attn:     




C-3


--------------------------------------------------------------------------------



EXHIBIT D
FORM OF SPECIAL WARRANTY BILL OF SALE AND GENERAL ASSIGNMENT
KNOW ALL PEOPLE BY THESE PRESENTS, that LEX-GEN WOODLANDS, L.P., with an address
at 8800 Technology Forest Place, The Woodlands, Texas 77381 (“Seller”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of
the United States, and other good and valuable consideration to Seller in hand
paid, at or before the delivery of these presents, by [[ _____________
_______________]] whose post office address is [[_____________________________]]
(“Purchaser”), the receipt and sufficiency of which is hereby acknowledged, in
connection with the sale of the parcel of land described in Exhibit A attached
hereto (the “Land”) and the buildings and improvements erected thereon
(collectively, the “Premises”), has bargained and sold, and by these presents
does grant, bargain, sell, convey, set over, transfer, assign and deliver unto
the Purchaser, its successors and assigns, the following:
(a)    All of Seller’s right, title and interest in and to all fixtures,
equipment and articles of personal property described on Exhibit B attached
hereto (the “Personalty”);
(b)    All of Seller’s right, title and interest in and to all those permits,
licenses, certificates, approvals, authorizations, variances and consents
(including any and all presently pending applications therefor) affecting the
Premises issued to Seller or to its predecessors in interest in the Premises as
holder, claimant, licensee, permitee, successor in interest, applicant and/or
owner or lessor of the Premises, by any and all federal, state, county,
municipal and local governments, and all departments, commissions, boards,
bureaus and offices thereof, having or claiming jurisdiction over the Premises,
whether or not the same may presently be in full force and effect, all to the
extent that Seller may lawfully transfer the same to Purchaser;
(c)    All of Seller’s right, title and interest in and to all unexpired
warranties and guaranties affecting the Premises and/or the Personalty, all to
the extent that Seller may lawfully transfer the same to Purchaser (it being
agreed that nothing in this Section (c) shall be construed to affect Seller’s
rights under such warranties and guaranties with respect to periods prior to the
date hereof); and
(d)    All of Seller’s right, title and interest in and to all surveys,
architectural and/or engineering renderings, and plans and specifications
relating in any way to development and/or use of the Premises.
TO HAVE AND TO HOLD the same, together with all and singular the rights and
appurtenances thereto in anywise belonging unto Purchaser, its successors and
assigns forever; and Seller does hereby bind itself, its successors and assigns
to WARRANT AND FOREVER DEFEND all and singular the title to the same unto
Purchaser, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Seller,
but not otherwise; subject, however, to the Permitted Exceptions.
D-1

--------------------------------------------------------------------------------



This Bill of Sale and General Assignment is made without any warranties, express
or implied, except for those representations and warranties, if any, expressly
set forth above or in the Agreement, all of which are subject to the limitations
set forth in the Agreement.
IN WITNESS WHEREOF, this Bill of Sale and General Assignment has been duly
signed and sealed by the Seller as of the _____ day of ___________, 20__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:    Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:                                                                 
Name:                     
Title:                         




D-2


--------------------------------------------------------------------------------



EXHIBIT A
(to Bill of Sale and General Assignment)
Property Description


D-3

--------------------------------------------------------------------------------



EXHIBIT B
(to Bill of Sale and General Assignment)
Personalty




D-4


--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
[[________________, 20__]] by and between LEX-GEN WOODLANDS, L.P. (“Assignor”),
and [[_____________________________]] (“Assignee”).
Background:
Assignor has this day conveyed to the Assignee the property located in The
Woodlands, Montgomery County, Texas, more particularly described in Exhibit A
hereto (the “Premises”) and, in connection with the conveyance of the Premises,
Assignor and Assignee intend that Assignor’s right, title, interests, powers,
and privileges in and under all matters stated herein be assigned and
transferred to Assignee.
Agreement:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignor agrees to indemnify, defend and hold
Assignee harmless with respect to all liabilities and obligations of Assignor
under the Contracts arising or accruing prior to the date hereof. Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof and agrees to indemnify,
defend and hold Assignor harmless with respect thereto.
2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
3.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Texas.
4.    No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and [[_____________________________]] dated as of
[[_____________, 20__]] (the “Agreement”), all of which are subject to the
limitations set forth in the Agreement.
E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.
ASSIGNOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:    Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:                                                             
Name:                     
Title:                         




ASSIGNEE:
[[____________________________________]],
A [[____________________________________]]




By:                             
Name:                         
Title:                             


E-2

--------------------------------------------------------------------------------



EXHIBIT A
(to Assignment and Assumption Agreement)
Property Description


E-3

--------------------------------------------------------------------------------



EXHIBIT B
Assigned Contracts
(to Assignment and Assumption Agreement)
[List any Contracts assigned to Purchaser in accordance with Section 5.5]




E-4


--------------------------------------------------------------------------------



EXHIBIT F
FORM OF LEASE AGREEMENT
[SEE ATTACHED]




F-1


--------------------------------------------------------------------------------



EXHIBIT G
REPRESENTATION CERTIFICATE
The undersigned, as Seller under a Real Estate Purchase and Sale Agreement
(“Purchase Agreement”) dated as of [[_________________, 20__]] between LEX-GEN
WOODLANDS, L.P. (“Seller”) and [[____________________]] (“Purchaser”), does
hereby certify to Purchaser as follows:
Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.
Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.
Dated as of this ____ day of ____________, 20__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:    Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner
By:                                                                     
Name:                         
Title:                             


G-1


--------------------------------------------------------------------------------



EXHIBIT H
Leases
1.The Lease (as defined in the Agreement); and
2.That certain Parking Space Lease Agreement dated effective November 30, 2019,
by and between Lexicon Pharmaceuticals, Inc. and Action Behavior Centers, LLC.
H-1